DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS’ filed on 01/21/21 and 02/03/21 has been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5a. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 23 states, “of accordingly different geodetic surveying and/or projection functions.” The term “and/or” renders the claim indefinite, as “and” and “or” suggest different scopes of claim interpretation. For the purposes of examination, it will be construed that the claim should state, “geodetic surveying or projection functions.”

Claims 2-7 are rejected as a result of their dependency on claim 1.

Similarly, claim 16, line 2 states, “and/or projection module …” For the purposes of examination, it will be construed that the claim should state, “or projection module …”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siercks et al (US PgPub 20150042977) in view of Mertz et al (US PgPub 20180095174).

With respect to claim 1, Siercks et al discloses:
A geodetic instrument (figure 1; paragraph 0011 states, “With such modern measuring devices, the coordinates of appropriate target points can be determined with a very high geodetic precision.”)
a surveying or projection module supported by a base module (figure 2a, reference 20b serves as base of measuring device 20, which includes surveying or projection module), wherein the surveying or projection module comprises at least one sensor or projector for acquisition or projection of object data (paragraph 0067 states, “During scanning, the laser module 15 can emit a laser beam 60 … The coordinates of the measurement point can be calculated from the measured distance and also from the vertical angle or rotation angle acquired by the angle sensor 13 and a horizontal angle or pivoting angle determined by an angle sensor 24 arranged in the pivoting apparatus 20.”) and the base module (figure 2a, reference 20b)
wherein the geodetic instrument comprises:
an optical or electrical contact interface adapted for transmission of data or energy between the base module and the surveying or projecting module (paragraph 0036 states, “The scanning module according to the invention can furthermore have a data interface embodied in such a way that information, in particular angle information and/or distance information, can be transmitted from the scanning module to a device.”; paragraph 0074 states, “The communication between measuring instrument 20, attachment scanner 10 and e.g. a controller can be effected via a wire connection, via radio (e.g. Bluetooth or WLAN) and/or via an optical, inductive, or capacitive interface.”)
a mechanical interface adapted for mechanical connection of the surveying or projection module to the base module (figures 6a-6b; paragraph 0093 states, “the scanning module 10 can furthermore be pivoted or rotated by means of a motorized pivoting apparatus 80.”)
whereby the interfaces are designed such that the surveying or projection module is mountable to the base module and dismountable from the base module by a user (figures 1a-1d; paragraphs 0029, 0061, 0075)
the geodetic instrument is designed for mounting of various surveying or projection modules of different geodetic type to the base module and execution of accordingly different geodetic surveying or projection functions (figures 1a-1d; paragraphs 0029, 0061, 0075)
With respect to claim 1, Siercks et al differs from the claimed invention in that it does not explicitly disclose: 
the base module comprises: 
an electrical power unit for powering the geodetic instrument
a first processor, powered by the electrical power unit, for processing of geodetic data and control of the geodetic instrument
a drive, powered by the electrical power unit, adapted for driving the geodetic surveying or projection module about two rotational axes
at least one angle encoder for measuring the rotational position of the surveying or projection module with respect to the two rotational axes
With respect to claim 1, Mertz et al discloses:
the base module comprises: 
an electrical power unit for powering the geodetic instrument (figure 3C shows a battery unit installed at the bottom portion of the geodetic instrument support; in figure 1C, base assembly 30 shows a power input port 50 that also serves as an electrical power unit for powering the geodetic instrument)
a first processor, powered by the electrical power unit, for processing of geodetic data and control of the geodetic instrument (figure 14; paragraph 0068 discloses a circuit board 162)
a drive, powered by the electrical power unit, adapted for driving the geodetic surveying or projection module about two rotational axes (figure 13B, references 192 and 194 disclose elements of a motor that rotates the yoke frame 302; see paragraph 0067)
at least one angle encoder for measuring the rotational position of the surveying or projection module with respect to the two rotational axes (figures 13B-14 disclose encoder disk 166; see also paragraph 0068)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Mertz et al into the invention of Siercks et al. The motivation for the skilled artisan in doing so is to gain the benefit of allowing for the surveying module to effectively rotate and operate on the supporting base.

With respect to claim 2, Siercks et al, as modified, discloses:
wherein the geodetic instrument is configured such that all of the mountable various surveying or projection modules are referenced to one and the same origin of coordinates (obvious in view of Siercks et al paragraph 0088, which states, “From the known distance and also from the angles acquired by the angle sensors and 24, it is possible to determine a reference target direction 42 in the coordinate system of the measuring device 20. At the same time, the mirror 11 can be aligned with the point 41 marked by a laser beam 40 in such a way that said point is imaged as a laser point in the image of the camera 16 of the scanning module 10 … The calibration parameters can be determined by a matching of the reference directions 42 and the directions 43 with a plurality of points, wherein the number and the spatial distribution of the point positions to be determined are dependent on the parameters to be determined.”; Given that Siercks et al teaches using different modules, it would be obvious to one of ordinary skill in the art to configure the various modules, to reference the one and same origin of coordinates, which allows for all the modules to target the same object with the same parameters to be determined.)

With respect to claim 3, Siercks et al, as modified, discloses:
wherein the surveying or projection module is designed as a portable stand-alone surveying or projection module with a battery, a data storage, and a second processor such that temporarily, surveying or projection with the surveying or projection module dismounted from the base module is enabled (obvious in view of combination; paragraph 0057 of Mertz et al states, “In one mode of operation, the battery pack 1100 is used stand-alone without being connected to the external power supply 1000.”; In view of having a stand-alone power source for a dismountable surveying or projection module, it would be obvious to design the surveying or projection module to be used as a portable, stand-alone module.)

With respect to claim 4, Siercks et al, as modified, discloses:
wherein the interfaces are designed such that an operable mounting of dismounted surveying or projection module to the base module and analogically dismounting of mounted surveying and projection module is effectable by a single manual action of the user (obvious in view of paragraph 0018 of Siercks et al, which states, “the scanning module is designed in such a way that it can be detached from the pivoting unit or can be placed thereon in a modular manner by means of fixing means … A receptacle suitable for this purpose and corresponding fixing means can interact and be designed in principle according to a plug-socket principle.”)

With respect to claim 5, Siercks et al, as modified, discloses:
wherein the mechanical interface is designed such that a mechanically stable mounting of the surveying or projection module to the base module is secured by one screw (obvious in view of combination; Mertz et al discloses a single screw that connects an upper portion of a geodetic instrument to a bottom support via mandrel (paragraph 0064 states, “With the mandrel receptable 40 screwed into the post 150, a mandrel 20 may be coupled to the laser tracker 10.; the claimed securing means are all known securing means that are obvious variants of one another).

With respect to claim 6, Siercks et al, as modified, discloses:
wherein the mechanical interface is designed in such a way that the mounting position of a respective surveying or projection module is precisely reproducible and thermally stable (obvious in view of combination; paragraph 0104 of Mertz et al states, “Suppose that testing demonstrates that the diode laser 642 remains stable for back-reflected light as large as -28 dB …” the fact that the diode laser can remain stable renders obvious both reproducibility, as well as thermal stability.)

With respect to claim 8, Siercks et al discloses:
A geodetic instrument base module (as taught in claim 1 above)
a mechanical interface (as taught in claim 1 above)
an optical or electrical contact interface (as taught in claim 1 above)
wherein the interfaces are designed for mounting and dismounting of various surveying or projection modules of different geodetic type by a user (as taught in claim 1 above)
With respect to claim 8, Siercks et al differs from the claimed invention in that it does not explicitly disclose:
an electrical power unit 
a processor powered by the electrical power unit, for processing of geodetic data and control of the base module
wherein the processor is adapted for control of a respective surveying or projection module
a drive, power by the electrical power unit, adapted for driving the mechanical interface or the base module about two rotational axes
at least one angle encoder for measuring the respective rotational position
With respect to claim 8, Mertz et al discloses:
an electrical power unit (as taught in claim 1 above)
a processor powered by the electrical power unit, for processing of geodetic data and control of the base module (processor taught in claim 1 above; see also Mertz et al figure 19, reference 516; paragraph 0006 states, “A control system within the laser tracker uses position of the light on the position detector to adjust the rotation angles of the mechanical axes of the laser tracker to keep the beam of light centered on the SMR.”; paragraph 0055 discloses real-time control; see also control teachings in paragraphs 0080, 0091, and 0128)
wherein the processor is adapted for control of a respective surveying or projection module (as taught in claim 1 above; see also Mertz et al figure 19, reference 516; paragraph 0006 states, “A control system within the laser tracker uses position of the light on the position detector to adjust the rotation angles of the mechanical axes of the laser tracker to keep the beam of light centered on the SMR.”)
a drive, power by the electrical power unit, adapted for driving the mechanical interface or the base module about two rotational axes (as taught in claim 1 above)
at least one angle encoder for measuring the respective rotational position (as taught in claim 1 above)
With respect to claim 8, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Mertz et al into the invention of Siercks et al. The motivation for the skilled artisan in doing so is to gain the benefit of allowing for the surveying module to effectively rotate and operate on the supporting base.

With respect to claim 9, Siercks et al, as modified, discloses:
wherein the base module (as taught above) comprises:
a power unit part comprising the power unit (Mertz et al figure 3C battery unit and figure 1C, reference 50)
a main part (Mertz et al figure 1C, reference 10)
whereby the drive comprises: a first drive unit for rotation of the main part relative to the power unit part about a first axis, and a second drive unit for rotation of the interface relative to the main part about a second axis (Mertz et al paragraph 0126 states, “The coordinate measurement device further includes a first motor and a second motor that are operable to direct the first beam of light to a first direction, the first direction determined by a first angle of rotation about a first axis and a second angle of rotation about a second axis, the first angle of rotation produced by the first motor and the second angle of rotation produced by the second motor.”)

With respect to claim 10, Siercks et al, as modified, discloses:
wherein the base module is asymmetric with respect to a vertical axis (this claim does not specify which vertical axis is considered; if a vertical axis is drawn at angle measuring sensor 13 in figure 2a of Siercks et al, the base module 20b would be asymmetric with respect to that vertical axis)

With respect to claim 11, Siercks et al, as modified, discloses:
wherein the mechanical interface and the optical or electrical contact interface are integrated in the second drive unit (obvious in view of combination; figure 14 of Mertz et al shows circuit board 162 and stator/rotor 192/194 in same section between yoke frame 302 and mandrel receptacle 40) 

With respect to claim 12, Siercks et al, as modified, discloses:
A surveying or projection module (figures 1-2; abstract states, “The present invention relates to a measurement system 50 having a measuring device 20 and a scanning module 10 which has: a fastening means for fastening the scanning module 10 onto a holder; a beam deflection element 11 that is rotatable by a motor about an axis of rotation 12 to deflect a scanning laser beam 60 …”)
a mechanical interface designed for connecting the surveying or projection module to a base module according to claim 8 (figures 6a-6b; paragraph 0093 states, “the scanning module 10 can furthermore be pivoted or rotated by means of a motorized pivoting apparatus 80.”)
an optical or electrical contact interface adapted for transmission of data or energy between the base module and the surveying or projection module (paragraph 0036 states, “The scanning module according to the invention can furthermore have a data interface embodied in such a way that information, in particular angle information and/or distance information, can be transmitted from the scanning module to a device.”; paragraph 0074 states, “The communication between measuring instrument 20, attachment scanner 10 and e.g. a controller can be effected via a wire connection, via radio (e.g. Bluetooth or WLAN) and/or via an optical, inductive, or capacitive interface.”)

With respect to claim 13, Siercks et al, as modified, discloses:
wherein the surveying or projection module is designed as a portable stand-alone geodetic surveying or projection module with a battery, a data storage and a processor such that temporarily geodetic surveying or projection with the surveying or projection module dismounted from the base module is enabled (as taught in claim 3 above)

With respect to claims 14 and 15, Siercks et al, as modified, discloses:
wherein the surveying or projection module is embodied as a laser scanning head (abstract of Siercks et al)

With respect to claim 16, Siercks et al, as modified, discloses:
wherein the surveying or projection module comprises: a telescope and an illumination light for illumination of the field of view of the telescope or the objective (paragraph 0009 states, “For sighting or targeting the target point to be measured, geodetic measuring devices of the generic type have a telescopic sight, such as e.g. an optical telescope, as sighting device.”; see also paragraphs 0067-0068, 0080-0081)

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siercks et al (US PgPub 20150042977) in view of Mertz et al (US PgPub 20180095174), as applied to claims 1-6 above, and further in view of Krude (US Pat 4020648).

With respect to claim 7, Siercks et al, as modified, discloses:
The geodetic instrument according to claim 6 (as applied to claim 6 above)
With respect to claim 7, Siercks et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein the interface comprises at least three guidance elements with equal angular spacing to each other whereby each guidance element comprises a ball or spherical calotte and a two-point support as a receiving counterpart
With respect to claim 7, Krude discloses:
wherein the interface comprises at least three guidance elements with equal angular spacing to each other whereby each guidance element comprises a ball or spherical calotte and a two-point support as a receiving counterpart (figure 5 shows a constant velocity torque transmitting joint with equidistant balls to provide support; the claimed limitation is obvious in view of applying a joint, such as the one taught in Krude into the context of Mertz et al to serve as guiding support. As a more general matter, Krude teaches the principle of aligning ball elements at equal angular spacing in a circular manner to provide some sort of mechanical support to an object. Also, please note column 4, lines 16-20, which state, “It will be understood that this invention is susceptible to modification in order to adapt it to different usages and conditions, and accordingly, it is desired to comprehend such modifications within this invention …”)
With respect to claim 7, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Krude into the invention of modified Siercks et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing versatile support for elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lippuner (US PgPub 20060236746) discloses a device for checking or calibrating the angle-dependent alignment of a high-precision test piece.
Westermark et al (US PgPub 20120326709) discloses a method for a measuring instrument.
Bridges (US PgPub 20150285615) discloses a spherically mounted retroreflector and method to minimize measurement error.
Siercks (US PgPub 20150330760) discloses a location determination apparatus with an inertial measurement unit.
Singer (US PgPub 20190094021) discloses a surveying instrument, augmented reality (AR)-system and method for referencing an AR-device relative to a reference system.
Hornung et al (US PgPub 20200056886) discloses a surveying device with automatic training of locked object or person for camera based target tracking.
Geser et al (US PgPub 20210055105) discloses a geodetic system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEONARD S LIANG/Examiner, Art Unit 2857                                                                                                                                                                                                        10/10/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857                                                                                                                                                                                                        10/18/2022